                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 Danny Terron Roney,                  )              JUDGMENT IN CASE
                                      )
             Petitioner,              )               1:20-cv-00381-MOC
                                      )            1:16-cr-00039-MOC-WCM
                 vs.                  )
                                      )
 USA,                                 )
            Respondent.               )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 18, 2021 Order.

                                               June 18, 2021
